Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23, 25-30, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US. Pub. No. 2016/0360344 A1; hereinafter “Shim”) in view of Faist et al. (US. Pub. NO. 2012/0182285 A1; hereinafter “Faist”) and van der Linde (US. Pub. No. 2014/0257756 A1). 

Regarding claim 18, Shim teaches a smartwatch (see Shim, fig. 4B), comprising: 
a transmitter/receiver unit (see Shim, fig. 1a, wireless unit 110); and a display unit (see Shim, fig. 1a, display 151), 
wherein the smartwatch is designed to 
receive diagnosis notifications of a plurality of automation technology field devices via the transmitter/receiver unit (see Shim, fig. 5, S520, para. [0152]);
analyze the received diagnosis notifications (See Shim, fig. 6, S620);
classify the received diagnosis notifications into predefined device statuses (see Shim, fig. 13, para. [0212-213], notification settings);
display the classified device statuses of the plurality of field devices via the display unit (see Shim, fig. 6, S630, para. [0161-162]); and 
display a device status of normal operation for a field device of the plurality of field devices (see Shim, fig. 8, 850, AC is running normally, para. [0178]).
Shim is silent to that wherein the classifying is according to NAMUR NE107, and wherein the device status of normal operation is displayed when no diagnostic notification is received from the respective field device.
In the same field of endeavor, Faist teaches a system wherein the classifying is according to NAMUR NE107, and wherein the device status of normal operation is displayed (see Faist, para. [0035-36], OK status). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shim with the teaching of Faist in order to provide information of field devices on mini application and display (see Faist, para. [0011-13]). 
The combination of Shim and Faist is silent to teaching that wherein the device status of normal operation is when no diagnostic notification is received from the respective field device. 
In the same field of endeavor, van der Linde teaches a system wherein the device status of normal operation is when no diagnostic notification is received from the respective field device (see van der Linde, fig. 5, 201,203, para. [0093-94], normal state when no monitoring event). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shim and Faist with the teaching of van der Linde in order to monitor a plurality of field devices and provide initialization of field devices (see van der Linde, para. [0005-6]). 

Regarding claim 19, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 18, wherein the transmitter/receiver unit is a radio unit according to the NFC/RFID standard, according to the Bluetooth standard, or according to the WLAN standard (See Shim, para. [0051]).

Regarding claim 20, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 18, wherein the smartwatch is designed to display only the device statuses of those field devices of the plurality of field devices that are located geographically within a predefined distance from the smartwatch (see Shim, fig. 5, S520).

Regarding claim 21, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 20, further comprising: a locating unit for determining the current geographic position of the smartwatch (see Shim, fig. 1a, location 115, para. [0124]), wherein the smartwatch is connected via the transmitter/receiver unit to a server which holds the currently valid location information of the plurality of field devices (see Shim, para. [0128]).

Regarding claim 22, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 20, wherein the smartwatch is designed to compare a signal strength of the transmitted telegrams of the plurality of field devices using the transmitter/receiver unit and to determine the distance from the smartwatch to the each of the plurality of field devices via the signal strength (see Shim, fig. 4C, para. [0147]).

Regarding claim 23, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 22, wherein the smartwatch is designed to transmit to a server identification information of a field device of the plurality of field devices located within the predefined distance from the smartwatch, wherein the server is designed to identify the respective measurement location of the field device and at least one further field device associated with the respective measurement location and notify the smartwatch of the respective measurement location with the corresponding further field device, wherein the smartwatch is designed to receive diagnosis notifications of the further field device and to display the classified device statuses sorted according to the respective measurement location (see Shim, fig. 4C, device locations 550, 560, status 554, 564).

Regarding claim 25, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 18, wherein the smartwatch is designed to output an alarm signal, including a vibration signal or an acoustic signal, to the wearer of the smartwatch as soon as a defined device status is detected by one of the plurality of field devices (see, Shim, para. [0076,166]).

Regarding claim 26, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 18, wherein the smartwatch is designed to read out the diagnosis notifications of the field devices directly from the plurality of field devices via the transmitter/receiver unit (see Shim, para. [0166]).

Regarding claim 27, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 18, wherein the smartwatch is designed to read out the diagnosis notifications of the plurality of field devices via the transmitter/receiver unit from a server which holds the respective diagnosis notifications (see Shim, para. [0129-130], wireless AP).

Regarding claim 28, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 26, wherein the smartwatch is designed to compare the classified device statuses which are based on the diagnosis notifications read out directly from the plurality of field devices with the classified device statuses which are based on the diagnosis data read out from the server, and in the event of a discrepancy to inform a wearer of the smartwatch about the discrepancy (See Shim, para. [0213], error notification).

Regarding claim 29, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 18, wherein the smartwatch is designed to show the classified device statuses as symbols, which symbols differ in shape, color, and/or size depending on the device status, wherein the symbols are designed to be selectable and wherein the smartwatch is designed to access the respective field device after selection of one of the symbols and to retrieve further maintenance-relevant information from this field device (see Shim, fig. 9, 920, para. [0186]).

Regarding claim 30, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 29, wherein the smartwatch is designed to offer a wearer of the smartwatch further query options which are sent to the field device depending on the received maintenance-relevant information of the field device (see Shim, fig. 9, 940).

Regarding claim 32, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 29, wherein the symbols are selectable with one hand via the display unit, which contains a touchscreen, and/or via a crown attached to the smartwatch that serves as an operating element (see Shim, fig. 9, 920)

Regarding claim 33, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 18, further comprising: sensor elements, including pressure sensors, humidity sensors, temperature sensors, and/or body value sensors, which detect environmental parameters of the smartwatch and/or body functions, including a blood pressure or a pulse, of a wearer, wherein the smartwatch is designed to determine the environmental parameters and/or body functions at the point in time at which a diagnosis notification is received and to link them to the diagnosis data (see Shim, fig. 1, sensor 140, para. [0041]).

Regarding claim 34, Shim teaches a method for maintaining an automation technology system in which a plurality of field devices is integrated, comprising: 
providing a smartwatch, including: 
a transmitter/receiver unit (see Shim, fig. 1a, wireless unit 110); and
 a display unit (see Shim, fig. 1a, display 151), 
wherein the smartwatch is designed to 
receive diagnosis notifications of a plurality of automation technology field devices via the transmitter/receiver unit (see Shim, fig. 5, S520, para. [0152]);
 analyze the received diagnosis notifications (See Shim, fig. 6, S620), to classify the received diagnosis notifications into predefined device statuses (see Shim, fig. 13, para. [0212-213], notification settings);
display the classified device statuses of the plurality of field devices via the display unit (see Shim, fig. 6, S630, para. [0161-162]); and
 display a device status of normal operation for a field device of the plurality of field devices (see Shim, fig. 8, 850, AC is running normally, para. [0178]); and
receiving diagnosis notifications of a plurality of field devices using the smartwatch (see Shim, fig. 5, S520, para. [0152]); 
analyzing the received diagnosis notifications using the smartwatch (See Shim, fig. 6, S620); 
classifying the received diagnosis notifications into predefined device statuses, including into device statuses (see Shim, fig. 13, para. [0212-213], notification settings); 
displaying the classified device statuses of the field devices (see Shim, fig. 6, S630, para. [0161-162]); and 
displaying a device status of normal operation for a field device of the plurality of field devices (see Shim, fig. 8, 850, AC is running normally, para. [0178]). 
Shim is silent to that wherein the classifying is according to NAMUR NE107, and wherein the device status of normal operation is displayed when no diagnostic notification is received from the respective field device.
In the same field of endeavor, Faist teaches a system wherein the classifying is according to NAMUR NE107, and wherein the device status of normal operation is displayed (see Faist, para. [0035-36], OK status). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shim with the teaching of Faist in order to provide information of field devices on mini application and display (see Faist, para. [0011-13]). 
The combination of Shim and Faist is silent to teaching that wherein the device status of normal operation is when no diagnostic notification is received from the respective field device. 
In the same field of endeavor, van der Linde teaches a system wherein the device status of normal operation is when no diagnostic notification is received from the respective field device (see van der Linde, fig. 5, 201,203, para. [0093-94], normal state when no monitoring event). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shim and Faist with the teaching of van der Linde in order to monitor a plurality of field devices and provide initialization of field devices (see van der Linde, para. [0005-6]). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, Faist and van der Linde as applied to claim 18 above, and further in view of Kang et al. (US. Pub. NO. 2018/0367330 A1; hereinafter “Kang”).

Regarding claim 24, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 18. 
The combination of Shim, Faist and van der Linde is silent to teaching that wherein the smartwatch is configurable in such a way that at least one permanent field device is set, the classified device status of which is displayed at all times, irrespective of a distance between the smartwatch and the permanent field device.
In the same field of endeavor, Kang teaches a device wherein the smartwatch is configurable in such a way that at least one permanent field device is set, the classified device status of which is displayed at all times, irrespective of a distance between the smartwatch and the permanent field device (See Kang, fig. 10, fig. 5B, gateway 160).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shim, Faist and van der Linde with the teaching of Kang in order to improve the control system for smart devices (see Kang, para. [0011]). 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, Faist and van der Linde as applied to claim 29 above, and further in view of Waseen et al. (US. Pub. No. 2016/0258638 A1; hereinafter “Wassen”).

Regarding claim 31, the combination of Shim, Faist and van der Linde teaches the smartwatch according to claim 29. 
The combination of Shim, Faist and van der Linde is silent to teaching that wherein the smartwatch is designed to establish, after selection of one of the symbols, a communication connection to a location assigned beforehand to the respective field device, including a help desk or a service technician.
In the same field of endeavor, Waseen teaches a device wherein the smartwatch is designed to establish, after selection of one of the symbols, a communication connection to a location assigned beforehand to the respective field device, including a help desk or a service technician (see Waseen, fig. 7A, 73, para. [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shim, Faist and van der Linde with the teaching of Waseen in order to implement wireless control systems in building systems (see Waseen, para. [0001-2]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/           Primary Examiner, Art Unit 2648